Title: From George Washington to Garret H. Van Wagenen, 25 June 1781
From: Washington, George
To: Van Wagenen, Garret H.


                        
                            Sir

                            Head Quarters New Windsor 25 June 1781
                            
                        You are to apply to His Excellency Govr Clinton who will order a Guard of an officer and twenty Men from the
                            Militia of Ulster County to attend at Newbury to receive the prisoners of War at present at Fishkill and conduct them to
                            Easton in Pennsylvania. You will direct the Officer to apply at the place for a Continental Guard to escort them to
                            Lancaster, if there are any Continental troops there. If there are not he is to apply to the nearest Officer of Militia
                            You will send off the prisoners from Fishkill as soon as possible. I am &a.

                    